Citation Nr: 0614035	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for synovitis of the right 
knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1992.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In July 2001, the RO denied the claim of entitlement to an 
increased rating for synovitis of the right knee and 
continued the 10 percent disability rating.  In December 
2001, the RO assigned a 100 percent rating, effective March 
2001, based on surgical or other treatment necessitating 
convalescence.  Thereafter, the RO re-assigned an evaluation 
of 10 percent rating for synovitis of the right knee, 
effective from May 2001.  

In August 2004, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In the December 2004, the Board remanded the issue of 
entitlement to an increased rating for synovitis of the right 
knee for further development.  A review of the claims file 
demonstrates that the requested development has been 
accomplished.  


FINDINGS OF FACT

Synovitis of the right knee is manifested by complaints of 
pain and mild degenerative changes established by X-ray; 
range of motion of the right knee is from 0 to 140 degrees, 
which is normal.  


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
synovitis of the right knee, currently evaluated as 10 
percent disabling have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.71a, 
Diagnostic Codes 5003, 5020, 5299-5257, and Diagnostic Codes 
5256 to 5262 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to an increased rating 
for synovitis of the right knee, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds that 
the veteran is not prejudiced in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to an increased rating, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in December 2004, subsequent to the RO's 
initial unfavorable decision.  

The December 2004 correspondence informed the veteran of why 
the evidence on file was insufficient to grant the claim; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
necessary to substantiate the claim.  The correspondence 
pertaining to VCAA specifically informed the veteran of what 
he should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was also informed to essentially submit 
everything in his possession with regard to establishing 
evidence that is necessary to substantiate the claim.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claim, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

A review of the claims file shows that the veteran sustained 
an injury to the right knee during his period of service.  In 
October 1992, the RO granted the claim of entitlement to 
service connection for a right knee disability and assigned a 
noncompensable disability rating, effective May 1992.  In 
November 1995, the RO assigned a 10 percent disability 
rating, effective from May 1992.  

The veteran is currently in receipt of a 10 percent 
disability rating for synovitis of the right knee.  In the 
April 2001 statement, the veteran maintains that the right 
knee disability has deteriorated.  According to the medical 
evidence of record, the veteran asserts that he has 
experienced an increase in symptoms, which include pain, 
swelling, and giving way.  He emphasizes that the symptoms 
impair his activities of daily living.  

The veteran essentially argues that he is entitled to the 
next higher rating of 20 percent for synovitis of the right 
knee.  Disability evaluations are determined by the 
application of a Schedule of Ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Separate Diagnostic 
Codes identify the various disabilities.  38 C.F.R. Part 4 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran is service-connected for synovitis.  Synovitis is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  
Under Diagnostic Code 5020, synovitis is rated on limitation 
of the affected parts, as arthritis, degenerative.  

The veteran's service-connected right knee disability is 
currently evaluated under 38 C.F.R. § 4.71a , Diagnostic 
Codes 5299-5257.  With regard to hyphenated Diagnostic Codes, 
38 C.F.R. § 4.27 provides that hyphenated Diagnostic Codes 
are used when a rating under one Diagnostic Code requires the 
use of an additional Diagnostic Code to identify the basis 
for the evaluation assigned.  

Under Diagnostic Code 5257, other knee impairment, a 30 
percent rating is assigned for recurrent subluxation or 
lateral instability which is severe.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  A 10 percent rating is assigned for slight 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The VA General Counsel has issued a precedential opinion 
holding that lateral instability and degenerative arthritis 
of the knee may be rated separately under Diagnostic Codes 
5257 and 5003.  VAOPGCPREC 23-97 (1997).  That opinion holds 
that, under certain circumstances, arthritis and instability 
of a knee may be rated separately under Codes 5003 and 5257.  
A separate compensable rating for arthritis under Code 5003 
would only be proper if the criteria under Diagnostic Codes 
5260 or 5261 are met.  VAOPGCPREC 23-97 (1997).  

The veteran's knee disability may be rated separately under 
Codes that address limitation of motion (like Diagnostic 
Codes 5003, 5260, and 5261) and Diagnostic Code 5257 because 
the latter Code does not take limitation of motion into 
account.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
VAOPGCPREC 9-1998.  

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).  

Note that the veteran may be entitled to a higher disability 
evaluation on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The veteran is in receipt of a 10 percent disability rating 
for the service-connected disability of synovitis of the 
right knee.  In order to assign the next higher rating of 20 
percent, the evidence must demonstrate that the right knee is 
ankylosed (Diagnostic Code 5256); that there is moderate 
right knee subluxation or lateral instability (Diagnostic 
Code 5257); dislocation of semilunar cartilage of the right 
knee (Diagnostic Code 5258); limitation of flexion of the leg 
to 30 degrees (Diagnostic Code 5260); limitation of extension 
of the leg to 15 degrees (Diagnostic Code 5261); or malunion 
of the tibia and fibula with moderate knee or ankle 
disability (Diagnostic Code 5262).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5262 (2005).  

The March 2001 Operative Report shows a preoperative 
diagnosis of anterior ligament tear, right knee pain.  The 
veteran underwent arthroscopy with limited synovectomy, 
lateral release, and arthroscopic anterior cruciate ligament 
shrink with radiofrequency device.  Postoperatively, in 
pertinent part, the veteran was diagnosed as having synovitis 
of the right knee.  The veteran tolerated the procedure well.  

On VA examination, dated in June 2001, the veteran complained 
of weakness of the right knee.  Physical examination revealed 
that there was no objective evidence of swelling of the right 
knee, and there was no tenderness of the patellar when moved 
from side to side.  Range of motion of the right knee was 
from 0 to 136 degrees, limited slightly by pain.  The 
examiner reported the findings of the January 2001 X-ray of 
the veteran's right knee, which showed a decrease in the 
suprapatellar fluid collection and it is noted that there may 
still be a small amount of fluid in the knee joint.  There 
was no evidence of fracture or dislocation.  

The examiner stated that there was improvement in the 
appearance of the right knee with decrease in the size of the 
fluid collection.  The examiner diagnosed the veteran as 
having synovitis of the right knee.  

The veteran received treatment from the VA Medical Center 
(VAMC) in Battle Creek, Michigan and the records dated from 
June 2001 to June 2002 show that the veteran continued to 
complain of right knee pain.  The VA orthopedic note, dated 
in February 2002, states that the veteran complained of right 
knee instability and knee pain when descending stairs.  On 
physical examination, the veteran had range of motion from 0 
to 130 degrees.  The X-ray findings for the right knee did 
not show fracture, dislocation, or tunnels of the right knee.  
In pertinent part, the examiner stated that the veteran 
suffered from right knee pain.  The VA medical note, dated in 
June 2002, shows that the veteran's right knee was not 
swollen, he had normal range of motion, and the knee was not 
tender.  

On VA examination, dated in October 2005, the examiner 
documented that the claims file was reviewed.  On physical 
examination, the veteran had range of motion of the right 
knee from 0 to 140 degrees on active and passive range of 
motion testing, without complaints of pain.  The examiner 
stated that diagnostic studies include X-rays of the right 
knee and that the X-rays were normal.  There was no evidence 
of posttraumatic arthritis.  

The veteran was diagnosed as essentially having a normal 
right knee, without any posttraumatic arthritis or any 
evidence of instability.  The examiner stated that there is 
suggestion of minor instability without any symptoms.  The 
right knee did not exhibit any weakened movement, excess 
fatigability, or incoordination which is attributable to the 
service-connected disability.  There is full range of motion 
and there is no additional loss of motion due to pain, 
weakened movement, excess fatigability, or incoordination on 
repetitive use.  

The examiner also explained that the degree of pain 
experienced by the veteran is minimal and it would not 
significantly limit function and ability during any reported 
flare-up, or when the knee is used repeatedly over a period 
of time.  The examiner also stated that it is not likely that 
there would be additional degrees of loss of motion due to 
pain or during reported flare-ups.  

In view of the foregoing facts, the determinative issue is 
whether the evidence demonstrates that the service-connected 
disability of synovitis of the right knee, which is currently 
evaluated as 10 percent disabling, is manifested by symptoms 
which meet the criteria for the next higher rating of 20 
percent.  

The Board initially considered whether the veteran's 
synovitis of the right knee is manifested by symptoms that 
meet the next higher rating of 20 percent under Diagnostic 
Code 5020.  The evidence dated in June 2001, December 2001, 
June 2002, and October 2005; mentioned in detail above, 
demonstrate that the veteran's knee has normal range of 
motion.  Therefore, because the veteran's limitation of 
motion of the right knee does not meet the criteria for a 
compensable rating under Diagnostic Codes 5260 and 5261, the 
next higher rating of 20 percent is not warranted under 
Diagnostic Code 5020.  

The Board also considered the criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 to 5262.  The criteria for the 
next higher rating of 20 percent are not met under these 
Codes, as the evidence does not demonstrate that the right 
knee is ankylosed; that there is evidence of moderate right 
knee subluxation or lateral instability; that there is 
dislocation of semilunar cartilage, that the veteran 
experiences limitation of flexion of the leg or limitation of 
extension of the leg to a compensable degree; or that the 
right knee disability results in impairment of the tibia and 
fibula.  In fact, the evidence of record reveals that the 
veteran's right knee is essentially normal, there is no 
objective evidence of instability and the veteran had normal 
range of motion of the knee from 0-140 degrees.  (See VA 
examination, dated in October 2005.)  

The evidence demonstrates that the veteran is diagnosed as 
having mild degenerative changes of the right knee.  The 
range of motion studies for the right knee demonstrate that 
the limitation of flexion and limitation of extension is not 
severe enough to warrant a compensable rating under 
Diagnostic Code 5260 and Diagnostic Code 5261.  Therefore, 
separate ratings are not warranted for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-1998; VAOPGCPREC 9-2004 (September 17, 
2004).  

The veteran has not submitted additional evidence which tends 
to contradict the aforementioned evidence.  The objective 
evidence of record is consistent and does not support a 
finding that the veteran's service-connected disability meets 
the criteria for the next higher rating.  

As a final consideration for whether a rating higher than 10 
percent is warranted for the synovitis of the right knee, the 
Board considered the possibility of a rating higher than that 
already assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board 
observes the veteran's subjective complaints of functional 
loss due to pain, the Board concludes that it has not been 
objectively shown that the veteran suffers from any 
additional disability as a result of any of the DeLuca 
factors.  Further, the medical evidence demonstrates that the 
10 percent evaluation adequately compensates the veteran for 
his current level of disability.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for the service-connected 
right knee disability.  38 U.S.C.A. § 1110 (West 2002).  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




ORDER

Entitlement to an increased rating for synovitis of the right 
knee, currently evaluated as 10 percent disabling is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


